DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The continuity data should be updated to indicate any applications not issued as patents.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet et al. (US 5,827,274, hereinafter Bonnet).
Regarding claims 1, 2, 4 and 8, Bonnet discloses a vaporization electrode as seen in figures 9 and 10 (see abstract). The electrode has a flat, circular base and a functional surface having a non-smooth semispherical shape defined by a plurality of individual surfaces that intersect each other to define edges therebetween, wherein the individual surfaces comprise planar surfaces (that are considered “facets” by the Examiner) and at least some of the edges are defined by intersections between planar 

    PNG
    media_image1.png
    293
    505
    media_image1.png
    Greyscale

Regarding claims 2 and 3, alternatively, the apex surface is as indicated in the annotated figure below, as that is the farthest planar surface from the base that is also parallel to the base and has a smaller area than the base, as required by the claims.

    PNG
    media_image2.png
    331
    493
    media_image2.png
    Greyscale

Regarding claims 9 and 10, the base will inherently have some sort or recess/through-hole in order to receive and connect to the disclosed feed conductor wires 2/2.1 (see figure 9).
Regarding claim 12, the electrode is mounted to a resectoscope (Col. 2, lines 21-26). 
Allowable Subject Matter
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,779,700
US 5,759,183
US 5,669,906
US 6,039,734
US 6,277,114
US 9,283,029
US 2002/0133148
US 2012/0232374
US 2008/0077129
US 6,197,025
US 5,395,363
US 5,354,296
US 2010/0152729
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792